This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-1465

                                        Scott Andren,
                                         Appellant,

                                             vs.

                                   James Woodhull, et al.,
                                       Respondents.

                                    Filed April 25, 2016
                                         Reversed
                                        Kirk, Judge

                               St. Louis County District Court
                                File No. 69DU-CV-14-2535

 Sean M. Quinn, Falsani, Balmer, Peterson, Quinn & Beyer, Duluth, Minnesota (for
appellant)

William D. Paul, William Paul Law Office, Duluth, Minnesota (for respondents)

         Considered and decided by Stauber, Presiding Judge; Hooten, Judge; and Kirk,

Judge.

                          UNPUBLISHED OPINION

KIRK, Judge

         Appellant challenges the district court’s grant of summary judgment to respondents,

asserting that it is not necessary to prove obstruction of his workers’ compensation benefits

to pursue retaliatory-discharge and refusal-to-offer-suitable-employment claims under
Minn. Stat. § 176.82, subds. 1, 2 (2014). Because the district court misapplied the law in

dismissing appellant’s claims, we reverse.

                                          FACTS

       Appellant Scott Andren was employed as a full-time mechanic by respondent

Northwoods Trucking, Inc., which is owned and operated by respondent James Woodhull.

On May 31, 2013, while at work, Andren cut a finger on his left hand while changing a

brake chamber on a truck’s axle. After receiving medical treatment, Andren informed

Woodhull that he needed surgery to repair the injury to his finger and that he was restricted

in the use of his left hand. A few days later, Andren completed a first-report-of-injury form

for workers’ compensation benefits and underwent surgery.

       During a deposition, Woodhull recounted his conversation with Andren upon

learning about Andren’s need for surgery. Woodhull described telling Andren, “Being all

the accidents and stuff you’ve had, maybe it’s time you look for different employment.”

Andren asked Woodhull, “Are you firing me?” Woodhull replied, “No, I didn’t say that.

I said, ‘You hurt your foot. You got stuff in your eyes. You cut your finger now. You

may be kind of accident-prone, but maybe you ought to look for different employment.’”

After undergoing surgery, Andren did not return to work or have any further

communication with Woodhull.

       In March 2014, Andren sued respondents, alleging retaliatory discharge,

obstruction-of-compensation benefits, and refusal to offer suitable employment, in

violation of Minn. Stat. § 176.82, subds. 1, 2.




                                              2
       On the eve of trial, respondents moved to dismiss the case on the ground that Andren

was no longer asserting obstruction of his compensation benefits. At a hearing on the

morning of trial, Andren stipulated to the fact that he had received all of his compensation

benefits. Upon learning this fact, the district court dismissed Andren’s case, concluding

that all of his claims were barred because he could not prove any obstruction-of-

compensation benefits. In its written memorandum, the district court stated:

              The plain language of Minnesota Statute[s] Section 176.82 and
              subsequent [caselaw] interpreting it clearly require there to
              have been some actual obstruction of benefits in order to
              maintain any claim under the statute, whether brought under
              subdivision 1 or subdivision 2.

The district court granted summary judgment in favor of respondents.

       Andren appeals.

                                      DECISION

       On appeal from summary judgment, this court reviews whether there are any

genuine issues of material fact and if the district court erred in its application of the law.

STAR Ctrs., Inc. v. Faegre & Benson, L.L.P., 644 N.W.2d 72, 76 (Minn. 2002). “We view

the evidence in the light most favorable to the party against whom summary judgment was

granted” and “review de novo whether a genuine issue of material fact exists.” Id. at 76-

77. We also review issues of statutory interpretation de novo. Christianson v. Henke, 831

N.W.2d 532, 535 (Minn. 2013).

       Andren argues that the district court erred in concluding that he must prove that he

was obstructed from receiving his workers’ compensation benefits in order to pursue his

claims under Minn. Stat. § 176.82, subds. 1, 2.


                                              3
      A.     Retaliatory discharge under Minn. Stat. § 176.82, subd. 1.

      Minn. Stat. § 176.82, subd. 1, prohibits three forms of conduct: discharging an

employee for seeking workers’ compensation benefits; threatening to discharge an

employee for seeking benefits; and intentionally obstructing an employee seeking benefits.

Schmitz v. U.S. Steel Corp., 831 N.W.2d 656, 665 (Minn. App. 2013), aff’d, 852 N.W.2d

669 (Minn. 2014). Minn. Stat. § 176.82, subd. 1, states:

                     Any person discharging or threatening to discharge an
             employee for seeking workers’ compensation benefits or in
             any manner intentionally obstructing an employee seeking
             workers’ compensation benefits is liable in a civil action for
             damages incurred by the employee including any diminution
             in workers’ compensation benefits caused by a violation of this
             section including costs and reasonable attorney fees, and for
             punitive damages not to exceed three times the amount of any
             compensation benefit to which the employee is entitled.
             Damages awarded under this section shall not be offset by any
             workers’ compensation benefits to which the employee is
             entitled.

The plain language of the statute does not require that an employee demonstrate

obstruction-of-compensation benefits to pursue a retaliatory-discharge claim.

      A review of caselaw involving retaliatory-discharge claims arising under Minn.

Stat. § 176.82, subd. 1, affirms this conclusion. In McDaniel v. United Hardware Distrib.

Co., the Minnesota Supreme Court held that there was a six-year limitations period for

recovering damages under Minn. Stat. § 176.82, subd. 1, and that the employee could

recover punitive damages if he proved actual damages. 469 N.W.2d 84, 87-88 (Minn.

1991). Notably, the plaintiff-employee alleging retaliatory discharge in McDaniel applied




                                            4
for and received workers’ compensation benefits, but never alleged that his employer

delayed or obstructed his benefits claim. Id. at 84-85.

       In Jensen v. Hercules, Inc., employees successfully sued their employers for

retaliatory discharge under Minn. Stat. § 176.82, subd. 1, while receiving workers’

compensation benefits. 524 N.W.2d 748, 749, 751 (Minn. App. 1994), review denied

(Minn. Apr. 28, 1995). In Jensen, we affirmed the district court’s holding that the

employees had been terminated because they had filed workers’ compensation claims. Id.

at 751. Again, there is nothing in the decision indicating that the employees demonstrated

any obstruction of their compensation benefits in order to pursue their retaliatory-discharge

claim. Id. at 748-52.

       In denying Andren’s claims in the instant case, the district court relied on several

cases, including Bergeson v. U.S. Fidelity and Guar. Co., Flaherty v. Lindsay, and

Summers v. R & D Agency, Inc., which involved instances where an employee alleged

obstruction-of-compensation benefits. Bergeson, 414 N.W.2d 724, 725-28 (Minn. 1987);

Flaherty, 467 N.W.2d 30, 30-33 (Minn. 1991); Summers, 593 N.W.2d 241, 243-44 (Minn.

App. 1999). But none of these cases involved a retaliatory-discharge claim. Bergeson

involved an employee who sued his employer’s insurer for intentionally obstructing his

receipt of workers’ compensation benefits after he was seriously injured on the job. 414

N.W.2d at 725-28. Likewise, Summers involved an employee alleging that a firm hired by

his employer’s insurer to investigate his compensation claim obstructed his receipt of

benefits. 593 N.W.2d at 243-44.




                                             5
       The district court primarily relied on Flaherty in support of its decision to dismiss

Andren’s claims. Flaherty, which was decided in 1991, involved a police officer suing for

compensation benefits after he received a work-related injury. 467 N.W.2d at 30. The

Flaherty court recognized that “some actual denial or disruption in the receipt of benefits

must occur to warrant recovery” under Minn. Stat. § 176.82. Id. at 32. But the police

officer in Flaherty never brought a retaliatory-discharge claim, and it is clear from the

opinion that the Flaherty court was clarifying the elements for proving an obstruction-of-

benefits claim. Id. This becomes even more apparent in light of the fact that neither

McDaniel nor Jensen, which involved retaliatory-discharge claims, mention Flaherty on

this issue. Hence, the district court misconstrued the holding of Flaherty to apply to

retaliatory-discharge claims brought under section 176.82, subdivision 1.

       The correct law to apply in a retaliatory-discharge claim is the McDonnell Douglas

burden-shifting framework, which does not require proof of obstruction-of-compensation

benefits. Schmitz, 831 N.W.2d at 671; see also Dietrich v. Canadian Pac. Ltd., 536 N.W.2d

319, 323-24 (Minn. 1995) (outlining elements of retaliatory-discharge claim under the

McDonnell Douglas burden-shifting framework).

       Respondents argue that, even if Andren’s retaliatory-discharge claim does not

require proof of obstruction-of-compensation benefits, he cannot prove by a preponderance

of the evidence that his employment termination was impermissibly motivated under the

McDonnell Douglas test. But, on appeal, this court examines only the basis for the district

court’s dismissal of Andren’s case, which rested solely on statutory interpretation of Minn.

Stat. § 176.82, subd. 1, and caselaw. The district court did not review the factual record.


                                             6
Generally, “[i]t is not within the province of [appellate courts] to determine issues of fact

on appeal.” Kucera v. Kucera, 275 Minn. 252, 254, 146 N.W.2d 181, 183 (1966). Further,

to defeat a motion for summary judgment, Andren must only point to admissible evidence

that creates a genuine issue of material fact as to the elements of his claim. See Minn. R.

Civ. P. 56.03.    Therefore, we will not independently examine the factual record to

determine whether Andren’s retaliatory-discharge claim would survive summary

judgment.

       Contrary to the district court’s analysis, allowing a retaliatory-discharge claim

without a showing of obstruction of benefits does not expand the scope of the Workers’

Compensation Act on public policy grounds. Retaliatory discharge is a civil action

“separate and independent from any penalties that might be awarded under the Workers’

Compensation Act.” Bergeson, 414 N.W.2d at 726 (citing Kaluza v. Home Ins. Co., 403

N.W.2d 230 (Minn. 1987)).

       B.     Refusal to offer continued employment under Minn. Stat. § 176.82, subd. 2.

       Under the plain language of Minn. Stat. § 176.82, subd. 2, Andren’s refusal-to-offer-

continued-employment claim does not require a showing of obstruction-of-compensation

benefits. Minn. Stat. § 176.82, subd. 2, states that “[a]n employer who, without reasonable

cause, refuses to offer continued employment to its employee when employment is

available within the employee’s physical limitations shall be liable in a civil action for one

year’s wages.” Id.

       The Minnesota legislature added subdivision 2 in 1995. See 1995 Minn. Laws ch.

231, art. 1, § 30, at 1996-97. Hence, the district court erred in relying on cases prior to


                                              7
1995, such as Flaherty and Bergeson, in dismissing Andren’s refusal-to-offer-continued-

employment claim because Minn. Stat. § 176.82, subd. 2, did not exist at the time. There

is no caselaw supporting the district court’s assertion that Andren must demonstrate

obstruction-of-compensation benefits to pursue this claim.

      Reversed.




                                            8